Citation Nr: 0931829	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a back disability.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left knee disability.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a bilateral leg disability. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1952 to February 
1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service- 
connected. For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  

The Veteran contends that compensation is payable by the 
Department of Veterans Affairs (VA) under the provisions of 
38 U.S.C.A. § 1151 for a back disability, a left knee 
disability, and a bilateral leg disability due to a slip and 
fall that occurred while the Veteran was hospitalized at the 
VA medical center (VAMC) in Chillicothe, Ohio.  VA medical 
records shows that in October 2005, the Veteran fell in the 
bathroom during his admission at the VAMC in Chillicothe, 
Ohio.  A pain reassessment note completed the same day show 
that the Veteran complained of pain in the legs and the lower 
back.  The Veteran was evaluated the next day for left foot 
pain due to his fall; he reported that he fell the night 
before due to a puddle of urine.  VA treatment reports 
reflect currently diagnosed disabilities of the back, left 
knee, and bilateral legs.  VA treatment reports also reflect 
treatment for the back and left knee prior to the Veteran's 
October 2005 slip and fall.   

In light of the evidence showing that the Veteran slipped on 
a puddle of urine while hospitalized at the VAMC in 
Chillicothe, Ohio, the Board finds that a VA expert medical 
opinion is necessary to determine if the Veteran sustained 
additional disability as a result of this fall, either 
directly or through aggravation, such that compensation under 
the provisions of U.S.C.A. § 1151 is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The RO/AMC should obtain any outstanding VA medical records 
pertaining to a back disability, left knee disability, and 
bilateral leg disability both prior to and from the date of 
the Veteran's October 2005 injury, and should associate them 
with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.   The RO/AMC should obtain all 
outstanding VA treatment records 
pertaining to a back disability, left 
knee disability, and bilateral leg 
disability dated prior to and from the 
October 2005 incident that are not 
already of record, and should associate 
them with the claims file.  If the search 
for such records has negative results, 
the RO/AMC should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.

2.  The RO/AMC should refer the case to 
an appropriate VA orthopedic examiner for 
a medical opinion.  If the examiner 
indicates that he or she cannot respond 
to the Board's questions without 
examination of the Veteran, the Veteran 
should be afforded such.  If an 
examination is requested, all tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  The claims folder 
must be made available to the examiner 
for review prior to examination.  The 
examiner must address the following: 

(a)  Did the Veteran sustain any 
additional disability of the back, left 
knee, or bilateral legs either directly 
or through aggravation of any identified 
preexisting condition(s), as a result of 
the October 2005 fall?  If so, identify 
any additional disability;

(b)  If such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical 
or surgical treatment;

(c)  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider; and

(d)  Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  If 
the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
